SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

196
CA 14-00044
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


DUANE FLINT, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JERRY L. CORNELL, DEFENDANT-APPELLANT.


LOUIS J. COLELLA, P.C., DANSVILLE (LOUIS J. COLELLA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

EDWARD J. DEGNAN, CANISTEO, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered September 24, 2013. The order, among
other things, denied defendant’s motion to dismiss for want of
prosecution.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court